DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks and amendments filed 11/24/2020 and 12/15/20. Claims 1 and 6-11 are pending. Claim 8 is withdrawn. Claims 1, 6, 7 and 9-11 are examined. The Office is withdrawing the previous species election requirement over the various disease conditions recited in claim 1.

Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 8/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejections Withdrawn- Claim Rejections - 35 USC § 112
4. The rejection of claims 4 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn. Applicants’ amendments and arguments are deemed persuasive.
5. The rejection of claims 1, 2, 4-7 and 9-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating Diffuse Alveolar Hemorrhage (DAH), Collagen-Induced Arthritis does not reasonably provide enablement for a method of treating an immunological disorder, the method comprising administration of a pharmaceutical composition comprising CXCL5 (ENA-78) is withdrawn. Applicants’ amendments and arguments are deemed persuasive.
Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7a. The rejection of claims 1, 2, 4 and 5 under 35 U.S.C. 103 as being unpatentable over Shi et al., Clin. Rheumatol. (2012) vol. 31: 841-846 in view of Lee et al., (WO2011/072119, Pub. Date 16 June 2011, IDS of 2/19/19) and rejection of claims 6, 7, 9, 10 and 11 under 35 U.S.C. 103 as being unpatentable over Shi et al., Clin. Rheumatol. (2012) vol. 31: 841-846 in view of Lee et al., (WO2011/072119, Pub. Date 16 June 2011, IDS of 2/19/19) as applied to claim 1, 2, 4 and 5 above, and further in view of Aggarwal et al., Blood 2005, Vol. 105, pp.1815-1822.is maintained. Applicants have cancelled claims 2, 4, 5. Thus, the rejection with respect claims 2, 4 and 5 are withdrawn.
Applicants argue that a skilled artisan, having read both Shi and Lee, neither alone, nor in combination, would not have arrived at the presently-claimed subject matter. Applicants contend that the cells disclosed in Lee have been transfected with 
Applicants’ arguments have been fully considered but are not found to be persuasive as the method comprises administration to a subject a pharmaceutical composition comprising CXCL5 (ENA-78). Thus, the composition may contain CXCL5 (ENA-78) and other growth factors produced by unmodified MSC as recited in paragraph [0040] of Lee reference. Further, regarding Applicants assertion that the cells were previously transfected with Cdk1, the Office refers the Applicants to paragraph [0040] recited below, which clearly indicates that the growth factors were produced in 
    PNG
    media_image1.png
    578
    708
    media_image1.png
    Greyscale

With reference to claims 6, 7 and 9-11, Applicants take the position that Aggarwal does not remedy any of the deficiencies present in Lee or Shi. It is argued that while Aggarwal teaches the mechanism of immune tolerance and immunomodulation mediated by transplanting mesenchymal stem cells in culture, Aggarwal would not have taught a skilled artisan that a single soluble factor excreted by mesenchymal stem cells can be used to treat a disease. Applicants contend that if at all, 
Applicants further assert that even if the teachings of Aggarwal, Shi, and Lee were combined, a skilled artisan still would not have arrived at the presently-claimed subject matter. It is argued that the disclosures of Aggarwal and Shi disclose the specific use of cells in cell culture. Applicants contend that no teaching or disclosure is provided indicating that the soluble factors themselves, let alone one single soluble factor, can be used in treatment (as opposed to using cells in their entirety), much less with expectation of comparable success in treatment. 
Applicants’ arguments have been fully considered but are not found to be persuasive. The Office relied on Shi et al reference to teach the method of treating diffuse alveolar hemorrhage (DAH) associated with systemic lupus erythematosus patients by administering MSC. The reference teaches that MSC instillation decreased levels of tumor necrosis factor alpha, interferon-γ and macrophage inflammatory protein-2, while increased IL-10 in ALI models (p.845, col.1-col.2). With reference to Aggarwal et al. reference discloses that hMSCs produced elevated PGE2 in co-cultures. The reference teaches that hMSCs in culture secrete several factors including IL-6, IL-8, PGE2, and VEGF. Thus, contrary to Applicants assertion the references together would 
Claim Rejections - 35 USC § 102(New)
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8a. Claim(s) 1, 6, 7, 9, 10 and 11 are rejected under 35 U.S.C. 102(a) (1) or 102 (a)(2) as being anticipated by Lillard  et al (U.S. Patent No. 8541564).
The Lillard et al. reference discloses CXCL5 in Figure and Table1 (col. 9).  The reference also discloses using to treat chemokine-immunoglobulin fusion polypeptides to modulate inflammation and chemokine receptor mediated disorders (col.22, lines 22-25). This meets the limitation of claim 9. Pharmaceutical compositions are also disclosed (col. 23, lines 60-65). Inflammatory disease including systemic lupus erythematosus (table 4), rheumatoid arthritis (col.29, lines 60-62). Thus meeting the 
Regarding, claim 10 wherein the pharmaceutical composition results in the decrease in a concentration of one or more of circulating pro-inflammatory cytokines selected from the group consisting of IFN-y, IL-6, IL-17A, IL-8, MIP-1ft and MCP-1 in the subject is inherent to the administration of CXCL5.Finally, the administration of pharmaceutical composition inherently results in an increase or a decrease in a concentration of at least one mesenchymal stromal cell-derived protein in a subject, which results in an immunosuppressive effect, wherein the mesenchymal stromal cell-derived protein is selected from the group consisting of PGE2 (prostaglandin E2), OPG, CCL7, CCL8, IL-10, CCL20, CXCL5, CXCL6, M-CSF, IL-1 p, CCL-^ and CCL24. Therefore, Lillard  et al (U.S. Patent No. 8541564) anticipates claims. 1, 6, 7, 9, 10 and 11.
Double Patenting (maintained)
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

9a. Applicants are requesting that the provisional obviousness-type double-patenting rejection of claims 1, 2, 4-7 and 9-11 over claims 8, 10-12 and 14-16 of copending Application No. 16/326417  (reference application) be held in abeyance because no claims have been allowed yet. Therefore, the rejection of record is maintained.
Conclusion 
10. No claims are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645             

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645